DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 March 2021 has been entered.

Applicant's amendment, filed 10 March 2021, is acknowledged.  Claims 1-71, 94, 113, 117, and 125-136 were previously cancelled.  New claims 137-179 have been added.  Claims 72-93, 95-112, 114-116, 118-124, and 137-179 are pending and under consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement filed 10 March 2021 has been considered.  An initialed copy of the IDS accompanies this Notice.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Michael Su on 17 March 2021.

Claims 98, 120, 121, 137-139, 146, 151, 161, and 176-179 have been amended as follows: 

98.	(Currently Amended)  The method of claim 92, wherein the cancer is or liver cancer.

120.	(Currently Amended)  The method of claim 112, wherein the cancer is or liver cancer.

121.	(Currently Amended)  The method of claim 119, wherein the cancer is or liver cancer.

137.	(Currently Amended)  The method of claim 92, wherein the cancer is or colorectal cancer.

138.	(Currently Amended)  The method of claim 112, wherein the cancer is or colorectal cancer.

139.	(Currently Amended)  The method of claim 119, wherein the cancer is or colorectal cancer.

146. (Currently Amended) The isolated nucleic acid of claim 142, wherein the antibody comprises a human [[IgG]] IgG1, IgG2, IgG3, or IgG4 constant region.

151. (Currently Amended) The isolated host cell of claim 149, wherein the antibody comprises a human [[IgG]] IgG1, IgG2, IgG3, or IgG4 constant region.

161. (Currently Amended) The antibody-drug conjugate of claim 110, further comprising a linker attaching  to the antibody.

176.	(Currently Amended)  The method of claim 168, wherein the cancer is or colorectal cancer.

177.	(Currently Amended)  The method of claim 169, wherein the cancer is or colorectal cancer.

178.	(Currently Amended)  The method of claim 173, wherein the cancer is or colorectal cancer.

179.	(Currently Amended)  The method of claim 174, wherein the cancer is or colorectal cancer.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The Examiner’s amendment above addressed an informality in the Markush-type claim language, corrected IgG to IgG1, removed esophageal cancer to avoid a new matter issue, and revised claim 161 to provide language that paralleled similar claims, such as claim 160.
Co-pending application numbers 16462075, 16462084, and 16489569 contain at least one claim that conflicts with one or more of the current claims.  Each of those applications has an effective filing date that is later than the effective filing date of the instant application and has not yet issued.  Given that provisional double patenting rejections would be the only rejections in the current application and that the current application is earlier filed, the application is passed to issue without a terminal disclaimer.  See M.P.E.P. 804.
Claims 72-93, 95-112, 114-116, 118-124, and 137-179 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU, can be reached at 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA H ROARK/Primary Examiner, Art Unit 1643